COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               '
 NORINE ETIENNE,                                              No. 08-12-00266-CR
                                               '
                             Appellant,                          Appeal from the
                                               '
 v.                                                            120th District Court
                                               '
 THE STATE OF TEXAS,                                        of El Paso County, Texas
                                               '
                            State.             '               (TC# 20110D02683)




                                          ORDER

       The Court GRANTS the State=s third motion for extension of time to file the brief

until May 26, 2013. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE

THE STATE=S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Jaime Esparza, the State’s Attorney, prepare the

State=s brief and forward the same to this Court on or before May 26, 2013.

       IT IS SO ORDERED this 17th day of April, 2013.



                                                    PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.